UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 8, 2012 SANUWAVE HEALTH, INC. (Exact name of registrant as specified in its charter) Nevada 000-52985 20-1176000 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11680 Great Oaks Way, Suite 350, Alpharetta, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (770) 419-7525 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On August 8, 2012, SANUWAVE Health, Inc., a Nevada Corporation (the "Company"), announced its results of operations for the three months and six months ended June 30, 2012.A copy of the related press release is attached as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference in its entirety. The information in this Item 2.02 of this Form 8-K and the exhibit attached hereto shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item 7.01Regulation FD Disclosure. The Company hosted a conference call with investors on August 9, 2012 at 11 a.m., Eastern Time, to discuss the financial results for the three and six months ended June 30, 2012 and provide a business update.A copy of management’s prepared remarks are attached hereto as Exhibit 99.2. The information in thisItem 7.01 of this Form 8-Kand the exhibit attached heretoshall not be deemed to be "filed" for the purposes of Section18 of the Securities Exchange Act of 1934, as amended,and shallnotbe deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press release, dated August 8, 2012, issued by SANUWAVE Health, Inc. Management’s prepared remarks for the August 9, 2ealth, Inc. conference call to discuss second quarter 2012 financial results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SANUWAVE HEALTH, INC. By: /s/ Christopher M. Cashman Name: Christopher M. Cashman Title:Chief Executive Officer and President Dated: August 13, 2012
